Citation Nr: 1440089	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
	 
1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, to include due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue, to include due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder secondary to multiple physical signs and mixed features.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dizziness, light headedness and fainting spells, now claimed as vertigo, to include due to undiagnosed illness.

5.  Entitlement to service connection for a chronic neurological disorder, to include due to undiagnosed illness.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an initial evaluation in excess of 10 percent for paroxysmal atrial fibrillation.

8.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome.

9.  Entitlement to an evaluation in excess of 10 percent for chronic folliculitis occipital area with scarring and alopecia.

10.  Entitlement to an evaluation in excess of 10 percent for tendinitis of the right wrist, also diagnosed as right wrist strain and carpal tunnel syndrome.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to November 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2013).  Thus, the Board has characterized the Veteran's claim for an acquired psychiatric disorder as listed on the title page of this decision.

Additional VA and private treatment records were received from the Veteran following the April 2012 supplemental statement of the case.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2013).  In a July 2014 informal hearing presentation, the Veteran's representative waived AOJ jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

In regard to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment, the matter was raised sua sponte by the RO in the April 2012 supplemental statement of the case.  The Veteran did not perfect an appeal on this issue.  Therefore, the Board finds that it does not have jurisdiction of the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment. 

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, to include due to undiagnosed illness, whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue, to include due to undiagnosed illness, the reopened issue of entitlement to service connection for an acquired psychiatric disorder, the reopened issue of entitlement to service connection for a disability manifested by dizziness, light headedness and fainting spells, now claimed as vertigo, the issues of entitlement to service connection for a chronic neurological disorder, entitlement to service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for paroxysmal atrial fibrillation, entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome, entitlement to an evaluation in excess of 10 percent for chronic folliculitis occipital area with scarring and alopecia, entitlement to an evaluation in excess of 10 percent for tendonitis of the right wrist, and entitlement to service connection for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's claim of entitlement to service connection for a mood disorder; the Veteran did not file a timely substantive appeal of the June 2004 rating decision.

2.  Evidence submitted subsequent to the June 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.

3.  A November 1998 rating decision denied the Veteran's claim of entitlement to service connection for dizziness, light headedness and fainting spells, to include due to undiagnosed illness; the Veteran did not file a timely substantive appeal of the decision.

4.  A June 2004 rating decision denied the Veteran's claim to reopen his claim for entitlement to service connection for dizziness, light headedness and fainting spells, to include due to undiagnosed illness; the Veteran did not file a timely substantive appeal of the decision.

5.  Evidence submitted subsequent to the June 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for dizziness, light headedness and fainting spells, to include due to undiagnosed illness, now claimed as vertigo.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final as to the claim of service connection for an acquired psychiatric disorder, to include a mood disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The November 1998 and June 2004 rating decisions are final as to the claim of service connection for dizziness, light headedness and fainting spells, to include due to undiagnosed illness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for dizziness, light headedness and fainting spells, to include due to undiagnosed illness, now claimed as vertigo.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, and vertigo are reopened, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on those claims are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2012 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

Psychiatric Disorder

In a June 2004 rating decision, the RO denied entitlement to service connection for a mood disorder secondary to multiple physical signs and mixed features.  The RO noted that the Veteran did not specifically claim the condition, but consideration for service connection was given because it was raised by a VA examination.  The unestablished fact at the time of the June 2004 rating decision was a nexus between the Veteran's acquired psychiatric disability and service.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

In an October 2007 letter, the Veteran's wife stated that the Veteran had changes in his behavior following his return from Operation Desert Storm.  She stated that the Veteran was not the fun loving person that she used to know.  She stated that when they go anywhere he thinks people are looking at him or judging him.  She stated that they cannot go out to eat, to a store, or anywhere.  He gets panicky to the point where he will go back in the car.  In a December 2007 statement, the Veteran reported having dreams about the Gulf War in service and that he noticed he was becoming upset at every little thing.  He also reported that he started having problems with fellow soldiers.  The Veteran and his wife's statements indicate he has had mental health symptoms since service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since the previous rating decision, the Veteran has also been diagnosed with paranoid disorder and schizophrenia.  

The statements from the Veteran and his wife are new and relate directly to a possible nexus to service as they have described behavioral symptoms continuing since service, an element which was not of record at the last final denial.  Presumed credible, the additional evidence received since the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder is reopened.

Vertigo

In a November 1998 rating decision, the RO denied entitlement to service connection for dizziness, light headedness, and fainting spells, to include as due to undiagnosed illness.  The RO found there was no diagnosis of a chronic condition to account for dizziness, light headedness and fainting spells and there were no findings of an undiagnosed illness.  The Veteran did not appeal the decision and it became final.  

The Veteran filed a claim to reopen his claim in August 2003.  In a June 2004 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for dizziness, light headedness and fainting spells, to include as due to undiagnosed illness.  The RO noted the evidence failed to show objective indications of an undiagnosed chronic illness.  The Veteran did not appeal the decision and it became final.

Since the last final denial, new VA and private treatment records have been added to the claims file.  A July 2013 VA treatment record indicates the Veteran's history was positive for vertigo.  A July 2013 VA Nursing Post Discharge Follow Up note indicates the Veteran had been diagnosed with vertigo.  As a diagnosis of vertigo was not previously of record, the VA treatment records relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the claim for service connection for a disability manifested by dizziness, light headedness and fainting spells, to include vertigo, is reopened.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a disability manifested by dizziness, light headedness, and fainting spells, to include vertigo, is reopened.


REMAND

Records

The Veteran has submitted copies VA treatment records dated from January 2010 to July 2013.  The records indicate he has received treatment for many of the disabilities at issue.  The Veteran stated that he has been seen by doctors for his health problems and in an October 2013 statement noted that he had been in and out of the emergency room for his health problems.  The VA treatment records from the Veteran appear to be incomplete.  For example, VA treatment records printed on July 30, 2013 include pages 5 through 16, then pages 31 through 47.  Records printed in October 2013 also appear to be incomplete.  The most recent VA treatment records in the Veteran's Virtual VA claims file date to March 2012.  The VA treatment records currently in the claims file document complaints and treatment for symptoms relating to the disabilities on appeal.  The Board finds that any new records obtained in response to this remand may pertain to any of the issues on appeal.  As the records submitted by the Veteran are incomplete, and he has indicated that he has continued to receive treatment for his medical problems at VA, the Board finds that the claims must be remanded to obtain the Veteran's complete VA treatment records.

The Veteran also submitted private treatment records documenting treatment for conditions including dizziness.  As the Veteran has received private treatment for symptoms related to his claims, the RO should ask the Veteran to identify any relevant private treatment records and attempt to obtain the records.

Psychiatric Disorder

As discussed above, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  The Veteran has been diagnosed with schizophrenia and a paranoid disorder and has asserted that he has had behavioral symptoms since service.  Additionally, a November 1991 service treatment record indicates the Veteran had treatment at a Community Mental Health Service at the Army Medical Center.  A November 1991 report of medical history indicates the Veteran reported having had excessive worry.  A November 1995 service treatment record indicates the Veteran reported that he thought about seeing the dead a lot.  He also reported bizarre behavior.  The provisional diagnosis was rule out posttraumatic stress disorder (PTSD).  As there is evidence the Veteran may have had psychiatric symptoms since service and he has been diagnosed with psychiatric disorders, a VA examination is necessary to address the etiology of his acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

October 1989 and November 1991 service treatment records indicate that the Veteran received treatment at the Community Mental Health Service, Madigan Army Medical Center.  The records noted that results of the Mental Service Evaluation will be furnished to command and "refer to records at this facility."  The Veteran's service mental health records do not appear to have been associated with his service records, thus, on remand, an attempt should be made to obtain the records.

Hypertension

Regarding the Veteran's claim for entitlement to service connection for hypertension, the Board finds that a VA examination is necessary to determine the claim.  VA treatment records reflect that the Veteran has a current diagnosis of hypertension.  A November 1995 service treatment record indicates the Veteran had a blood pressure reading of 160/110 with an assessment of pre hypertension.  As the service treatment record reflects that the Veteran had elevated blood pressure in service, the Board finds that a VA examination is necessary to address the etiology of his hypertension.  

Vertigo

The Veteran has asserted that he is entitled to service connection for vertigo.  The Veteran has asserted that he has been diagnosed with vertigo.  A July 2013 VA treatment record noted the Veteran was positive for vertigo.  The Veteran has asserted that he has had dizziness since 1996.  He filed a claim for service connection in April 1997, within a few months of his discharge from service, that noted symptoms of dizziness and light headedness.  As the Veteran is competent to report symptoms of dizziness, the Board finds that a VA examination is necessary to determine whether the Veteran has vertigo, and if so, whether it is related to service.

Neurological Disorder

The Veteran claims that he has a chronic neurological disorder, to include due to undiagnosed illness, that is related to service.  Although the Veteran has complained of neurological symptoms since 1996, there is no evidence the Veteran has been diagnosed with a neurological disorder.  However, service connection is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary, currently December 31, 2016.  See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1)(i).  The Veteran is a Persian Gulf Veteran.  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include neurological signs or symptoms.  The Veteran has not been provided with a VA examination to address his neurological symptoms.  Thus, the Veteran should be afforded a VA examination to assess whether he has a neurological disorder or a disability due to undiagnosed illness.

Increased Rating Claims

In regard to the Veteran's claims for increased ratings for paroxysmal atrial fibrillation and irritable bowel syndrome, the evidence indicates the symptoms may have worsened since the most recent VA examinations of record.  A March 2013 VA treatment record indicates that the Veteran had worsening symptoms of paroxysmal atrial fibrillation.  A July 2012 private treatment record indicates the Veteran reported having abdominal pain and constipation.  The Veteran's last VA examinations for the conditions were in November 2009.  As the evidence indicates the condition has worsened since the previous examination, the claim must be remanded for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the claims for entitlement to higher ratings for chronic folliculitis and tendonitis of the right wrist are also being remanded and the last VA examinations of record for those issues were in November 2009, nearly five years ago, the Board finds that new examinations should be obtained to determine the current symptoms of the Veteran's service-connected folliculitis and right wrist disability.

The issue of entitlement to a TDIU is intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Consequently, the claim for entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records from March 2012 to present.  If no records can be obtained, the claims file must indicate this fact.

2.  Request the Veteran to identify any relevant private treatment records and, after obtaining appropriate consent, request the records.  The steps taken to obtain any private treatment records identified by the Veteran should be documented in the claims file.

3.  Obtain any service records from the Community Mental Health Service, Madigan Army Medical Center from October 1989 and/or November 1991, as referenced in October 1989 and November 1991 service treatment records.  If no records can be obtained, the claims file must indicate this fact.

4.  After completion of the above, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all acquired psychiatric disorders, to include mood disorder, schizophrenia and/or paranoid disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (at least as 50 percent probability) that the Veteran has an acquired psychiatric disorder, to include a mood disorder, schizophrenia and/or paranoid disorder, that is related to service.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to address whether the Veteran's hypertension is at least as likely as not (at least as 50 percent probability) related to service.

The VA examiner should address the elevated blood pressure reading in the Veteran's November 1995 service treatment record.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to determine the nature and etiology of his complaints of dizziness, light headedness and fainting spells, to include vertigo. 

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of dizziness, light headedness and fainting spells.

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to a known clinical diagnosis, to include vertigo.

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, to include vertigo, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (at least as 50 percent probability) related to the Veteran's service.

(d)  If the examiner finds that there is no evidence of any claimed signs and symptoms of dizziness, light headedness and fainting spells, the examiner should so state.

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms of dizziness, light headedness and fainting spells which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

7.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to determine the nature and etiology of his complaints of a chronic neurological disorder. 

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of a chronic neurological disorder.

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to a known clinical diagnosis.

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, , the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (at least as 50 percent probability) related to the Veteran's service.

(d)  If the examiner finds that there is no evidence of any claimed signs and symptoms of a chronic neurological disorder, the examiner should so state.

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms of a chronic neurological disorder which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

8.  After completion of steps 1 through 3, schedule the Veteran for appropriate VA examinations to ascertain the current severity of his service-connected: 

(a) paroxysmal atrial fibrillation;

(b) irritable bowel syndrome; 

(c) chronic folliculitis of the occipital area with scarring and alopecia; and 

(d) tendonitis of the right wrist, also diagnosed as right wrist strain and carpal tunnel syndrome.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner(s) should also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work as well as a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.

Forward the claims file to the examiner(s) for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

9.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


